Citation Nr: 1748896	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  09-37 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to an increased rating for a low back condition, currently rated as 20 percent disabling.

2. Entitlement to an increased rating for a left knee strain, currently rated as 10 percent disabling.

3. Entitlement to an increased rating for right knee condition, currently rated as 10 percent disabling.
 
4. Entitlement to an initial compensable rating for numbness and retraction of the penis.
 
5. Entitlement to service connection for numbness left side of buttocks to the toes as secondary to the low back condition.  

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1986 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii.  

In August 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record. 

With respect to the matter of the Veteran's entitlement to TDIU, as the record reflects that the Veteran's employability was affected by his service-connected physical disabilities, the Board has jurisdiction of the issue, and as TDIU has been raised by the record, pursuant to Rice, is an issue under the Board's jurisdiction. Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the claim for entitlement to TDIU is reflected on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Based upon the testimony presented by the Veteran at his August 2017 hearing, the Board finds that remand is necessary for a current VA examination.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran was last provided VA examinations in July 2012 for his back, knees and peripheral nerves.  At the Board hearing in August 2017, the Veteran and his spouse presented testimony that the Veteran's back and knee problems have worsened in severity. See Hearing Transcript, pp. 4-5, 8.  The Veteran's spouse testified that "sometimes, his knee would give out, and he'd be bedridden for like two to three weeks."  She explained having to assist her husband dress and walk around.  Id. at 5-6.  Also, according to the Veteran, he is permanently disabled due to his back and his back condition is causing problems with numbness and retraction of the penis. Id. at 9-10.  He further explained that his back condition is also causing the left side numbness of his buttocks to the toes, the service connection claim on appeal. Id. at 13-14.  

Notably, since the Veteran's July 2012 examination, the Court, in Correia v. McDonald, issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 28 Vet.App. 158 (2016); 38 C.F.R. § 4.59 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's July 2012 VA examination.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the increased rating claim.  Accordingly, an additional VA examination must be provided.

Giving the holding in Correia and based on the Veteran's recent testimony, a new VA examination is required to ascertain the current severity and manifestations of the Veteran's back, knees and in relation to his assertions of left numbness secondary to his low back condition.  Thus, on remand, the Veteran will be afforded a VA examination and a medical opinion obtained.
 
Next, in Rice v. Shinseki, the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities is part of an increased rating claim when such is raised by the record. 22 Vet. App. 447 (2009).  Here, the record reflects that the Veteran has asserted that his employability is affected by his service-connected disabilities, in particular his back and knee conditions.  See VA Form 21-8940, December 2010.  Accordingly, as the development ordered above for the Veteran's claim for an increased rating for back and knee conditions could result in information relevant to the issue of entitlement to a TDIU, the Board finds the issues are inextricably intertwined and therefore the issue of entitlement to TDIU must be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, the Veteran also stated receiving medical treatment from a private physician in Hawaii, Dr. Sovia, in relation to his back problems. See Hearing Transcript, p. 11.  As such, on remand, efforts should be made to obtain relevant records identified by the Veteran at the hearing. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding pertinent VA treatment records not evidenced by the current record and associate with the claims file.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically, the Veteran testified having been treated by Dr. Sovia in Hawaii. 

All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After receipt of all additional records, schedule the Veteran for a VA examination to determine the nature and severity of his back and knee conditions.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted, and if possible, with the range of the opposite undamaged joint.  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The presence of ankylosis must be noted.  The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's bilateral knees, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

Further, the examiner must indicate whether there is cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion of the joint or partial removal of the semilunar cartilage.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examination opinion must reflect consideration of the Veteran's August 2017 hearing testimony setting forth a complete rationale for all findings and conclusions.  
 
4. After receipt of all additional records, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected numbness and retraction of the penis.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examination opinion must reflect consideration of the Veteran's August 2017 hearing testimony setting forth a complete rationale for all findings and conclusions.  

5. After receipt of all additional records, schedule the Veteran for an appropriate VA examination with an appropriate medical professional to determine the nature and etiology of his numbness left side of buttocks to the toes as secondary to the low back condition.  The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

Following examination of the Veteran, the examiner is to provide an opinion as to the following: 

a) The examiner is asked to specifically address whether the Veteran's numbness left side of buttocks to the toes is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected low back condition.

b) The examiner is also asked to specifically address whether the Veteran's numbness left side of buttocks to the toes is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected low back condition.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examination opinion must reflect consideration of the Veteran's August 2017 hearing testimony setting forth a complete rationale for all findings and conclusions.  

6. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims for entitlement for an increased rating for his service-connected low back condition, left knee strain, numbness and retraction of the penis, entitlement to TDIU and service connection for numbness left side of buttocks to the toes as secondary to the low back condition.

7. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


